Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20030130852 A1), in view of Rezvani (US 20070165875 A1).
Regarding Claim 1, Tanaka teaches: An earpiece (Figs. 1-34), comprising: a sealing section (ear cover 11); an ambient microphone (microphone 13); a speaker (speaker 17); an interaction element (function selecting switch 14); a memory that stores instructions (recognition vocabulary memory unit 47; acoustic model production and memory unit 49); and a logic circuit that executes the instructions to perform operations (speech recognition unit 23; CPU board 16 and associated components of Fig. 2), the operations comprising: detecting the manual activation of the interaction element; and switching the mode of the earpiece to voice command mode when manual activation of the interaction element is detected (¶ [0025], [0067], [0069]; Figs. 3, 9, 13, 17, 21 and associated descriptions). Tanaka does not a location unit. In a related field, Rezvani teaches for a headset to provide multiple communication technologies including GPS (165, Fig. 1). The inclusion of GPS in a headset would enable its location to be identified, which may be useful when deciding which devices the headset can communicate with via its proximity to them. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tanaka to include at least a GPS module, such as taught by Rezvani. Motivation for doing so would lie in improving the headsets ability to accurately communicate with devices based on a proximity to them.
Regarding Claim 2, Tanaka, in view of Rezvani, teaches: further including the operations of: detecting a user's voice; and extracting an audio signal of the user's voice (¶ [0078]-[0083], Tanaka).
Regarding Claim 3, Tanaka, in view of Rezvani, teaches: further including the operations of: analyzing the audio signal to determine a voice command; and initiating a response in response to the voice command (¶ [0078]-[0083], Figs. 5-6, Tanaka).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20030130852 A1), in view of Rezvani (US 20070165875 A1), and in further view of Othmer (US 20090286515 A1).
Regarding Claim 4, Tanaka, in view of Rezvani, does not teach: where the voice command is to create an audio content wish list. In a related field, Othmer teaches to use a voice command to create an audio content wish list (Figs. 1-5, Abstract, ¶ [0023]-[0033]). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the headset of Tanaka, in view of Rezvani, to be able to send its recorded voice for processing in order to perform further functions. Motivation for doing so would lie in granting a user of the device to command otherwise manual tasks using their voice which would allow them to keep their hands relatively free while doing so.

Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20030130852 A1), in view of Rezvani (US 20070165875 A1), and in further view of Borovitski (US 20060173563 A1).
Regarding Claims 6-15, various voice command functions are recited using the recognized voice of a user. Tanaka does not specifically teach the use of the Internet for performing searches and other functions involving music or stocks. In a related field, Borovitski teaches to use a users recognized voice for performing such functions (¶ [0027]-[0032]). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the headset of Tanaka, in view of Rezvani, to be able to send its recorded voice for processing in order to perform further functions via Internet services. Motivation for doing so would lie in granting a user of the device to command otherwise manual tasks using their voice which would allow them to keep their hands relatively free while doing so.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20030130852 A1), in view of Rezvani (US 20070165875 A1), and in further view of Victorian (US 20050058313 A1).
Regarding Claims 16-18, Tanaka, in view of Rezvani, does not teach: including an ear canal microphone, further including the operations of: measuring the sound pressure level using the ear canal microphone, further including the operations of: calculating the sound pressure level dosage of a user using the measured sound pressure level. In a related field, Victorian teaches that in place of a traditional headset, an ear canal microphone (Figs. 1-3) for detecting a users voice may be used (¶ [0003], [0031]). Additionally, sound pressure levels are able to be detected using the ear canal microphone (Figs. 1-4B, 9, 10 and ¶ [0043]-[0053]). Therefore, it would have been obvious to a person of ordinary skill in the art .

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651